Case 1:20-cv-00264-SPB-RAL Document9 Filed 08/17/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TONY LYNN RICHARDSON, JR., )
Plaintiff, )
) C.A. No. 20-264Erie

)

V. ) District Judge Susan Paradise Baxter

) Magistrate Judge Richard A. Lanzillo
ERIE POLICE DEPARTMENT, )
Defendant. )

MEMORANDUM ORDER

 

Plaintiff Tony Lynn Richardson, Jr., initiated this pro se civil rights action on September
10, 2020, by filing a motion to proceed in forma pauperis Cifp motion”) [ECF No. 1], with an
accompanying complaint, that has not yet been filed, alleging that unidentified police officers
failed to adequately treat his medical condition while effectuating his arrest; however, the only
Defendant named in this complaint is the Erie Police Department.

This matter was referred to United States Magistrate J udge Richard A. Lanzillo for report
and recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules
72.1.3 and 72.1.4 of the Local Rules for Magistrates. Rather than recommend that this case be
dismissed pursuant to 28 U.S.C. § 1915(e), because the Ere Police Department is not a proper
defendant in an action under 42 U.S.C. § 1983, Judge Lanzillo entered an Order on March 25,
2021, directing Plaintiff to file an amended complaint on or before April 30, 2021, stating
cognizable claims against appropriate individuals or entities or suffer dismissal of this case [ECF
No. 4].

After four months passed without receiving any response from Plaintiff, Judge Lanzillo
Case 1:20-cv-00264-SPB-RAL Document9 Filed 08/17/21 Page 2 of 2

issued a Report and Recommendation (“R&R”) on July 28, 2021, recommending dismissal of
this case for Plaintiff's failure to prosecute [ECF No. 6]. Service of the R&R was made on
Plaintiff at his address of record, via first class United States mail. Objections to the R&R were
due from Plaintiff by August 16, 2021: however, Plaintiff has failed to file any obj ections to
date.
After de novo review of the documents in this case, together with the report and

recommendation, the following order is entered:

AND NOW, this 17th day of August, 2021;

IT IS HEREBY ORDERED that this case is DISMISSED for Plaintiffs failure to
prosecute. The report and recommendation of Magistrate Judge Lanzillo, issued July 28, 2021
[ECF No. 6] is adopted as the opinion of the court.

The Clerk is directed to mark this case CLOSED.

USAN PARADISE BAXTER

United States District Judge

 

 

ce: The Honorable Richard A. Lanzillo
U.S. Magistrate Judge

All parties of record
